                                                                       Case 8:20-bk-10143-TA             Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39                           Desc
                                                                                                         Main Document    Page 1 of 24


                                                                   1    William N. Lobel (CA Bar No. 93202)
                                                                        Ira D. Kharasch (CA Bar No. 109084)
                                                                   2    Victoria A. Newmark (CA Bar No. 183581)
                                                                        Erin Gray (CA Bar No. 157658)
                                                                   3    PACHULSKI STANG ZIEHL & JONES LLP
                                                                        650 Town Center Drive, Suite 1500
                                                                   4    Costa Mesa, California 92626
                                                                        Telephone: (714) 384-4740
                                                                   5    Facsimile: (714) 384-4741
                                                                        E-mail: wlobel@pszjlaw.com
                                                                   6             ikharasch@pszjlaw.com
                                                                                 vnewmark@pszjlaw.com
                                                                   7             egray@pszjlaw.com

                                                                   8    [Proposed] Attorneys for Debtor and Debtor-in-Possession,
                                                                        Bridgemark Corporation
                                                                   9

                                                                  10                                     UNITED STATES BANKRUPTCY COURT

                                                                  11                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     In re:                                                       Case No.: 8:20-bk-10143-TA
                                        LOS ANGELES, CALIFORNIA




                                                                  13     BRIDGEMARK CORPORATION1,                                     Chapter 11
                                           ATTORNEYS AT LAW




                                                                  14              Debtor and Debtor-in Possession,                    NOTICE OF EMERGENCY MOTION AND
                                                                                                                                      EMERGENCY MOTION OF DEBTOR FOR
                                                                  15                                                                  AN ORDER AUTHORIZING THE DEBTOR
                                                                                                                                      TO (I) PAY AND/OR HONOR
                                                                  16                                                                  PREPETITION WAGES, SALARIES,
                                                                                                                                      EMPLOYEE BENEFITS, AND OTHER
                                                                  17                                                                  COMPENSATION; (II) REMIT
                                                                                                                                      WITHHOLDING OBLIGATIONS; AND
                                                                  18                                                                  (III) MAINTAIN EMPLOYEE
                                                                                                                                      COMPENSATION AND BENEFITS
                                                                  19                                                                  PROGRAMS AND PAY RELATED
                                                                                                                                      ADMINISTRATIVE OBLIGATIONS;
                                                                  20                                                                  MEMORANDUM OF POINTS AND
                                                                                                                                      AUTHORITIES IN SUPPORT THEREOF
                                                                  21
                                                                                                                                       Date:         January 17, 2020
                                                                  22                                                                   Time:         11:00 a.m.
                                                                                                                                       Place:        Courtroom 5B
                                                                  23                                                                                 411 West Fourth Street
                                                                                                                                                     Santa Ana, CA 92701
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28     1
                                                                           The Debtor’s last four digits of its taxpayer identification number are (1669). The headquarters and service address for
                                                                         the above-captioned Debtor is 17671 Irvine Blvd., Suite 217, Tustin, CA 92780.

                                                                         DOCS_NY 39688.001.3 10804/01
                                                                       Case 8:20-bk-10143-TA                   Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39                                        Desc
                                                                                                               Main Document    Page 2 of 24


                                                                   1                                                                TABLE OF CONTENTS

                                                                   2
                                                                         I.   STATEMENT OF FACTS ........................................................................................................... 6
                                                                   3
                                                                                 Jurisdiction and Venue ........................................................................................................... 6
                                                                   4             Background ............................................................................................................................ 6
                                                                                 General Description of the Debtor ......................................................................................... 6
                                                                   5
                                                                                 The Employees ....................................................................................................................... 7
                                                                   6             The Wages and Benefits Programs ........................................................................................ 8
                                                                   7        1. Wages, Salaries and Associated Withholdings .......................................................................... 8
                                                                              2.    Withholding Obligations ................................................................................................ 10
                                                                   8          3.    Corporation Credit Cards and Boot Allowance .......................................................... 10
                                                                   9          4.    Health Benefits ................................................................................................................ 11
                                                                              5.    Medical Plans .................................................................................................................. 12
                                                                  10
                                                                              6.    401(k) Plan....................................................................................................................... 13
                                                                  11     II. ARGUMENT .............................................................................................................................. 14
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12             The Court Has Authority Pursuant to Sections 105(a), 363(b), and 507(a)(4) & (a)(5) of the
                                                                            Bankruptcy Code to Grant the Requested Relief ............................................................................ 14
                                        LOS ANGELES, CALIFORNIA




                                                                  13             Bankruptcy Rules 6003 and 6004 Should Be Waived ......................................................... 18
                                           ATTORNEYS AT LAW




                                                                                 No Assumption or Assignment of Employee Benefits ........................................................ 18
                                                                  14
                                                                         III. CONCLUSION ........................................................................................................................ 19
                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                                                 i
                                                                         DOCS_NY 39688.001 v2
                                                                       Case 8:20-bk-10143-TA                    Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39                                            Desc
                                                                                                                Main Document    Page 3 of 24


                                                                   1
                                                                                                                               TABLE OF AUTHORITIES
                                                                   2
                                                                                                                                               Cases
                                                                   3
                                                                         Begier v. IRS,
                                                                   4        496 U.S. 53 (1990) .......................................................................................................................... 17
                                                                         In re American Suzuki Motor Corp.,
                                                                   5        8:12-22808-SC (Bankr. C.D. Cal. Nov. 7, 2012) ........................................................................... 15
                                                                   6     In re B&W Enterprises,
                                                                            713 F.2d 534 (9th Cir. 1983), ......................................................................................................... 16
                                                                   7     In re CEI Roofing, Inc.,
                                                                            315 B.R. 50, 60 (Bankr. N.D. Tex. 2004) ....................................................................................... 15
                                                                   8
                                                                         In re Equalnet Communications Corp.,
                                                                   9        258 B.R. 368 (Bankr. S.D. Tex. 2000) ........................................................................................... 15
                                                                         In re Freedom Communications, Inc.,
                                                                  10        8:15-bk-15311-MW (Bankr. C.D. Cal. Nov. 5, 2015).................................................................... 15
                                                                  11     In re Gordian Medical, Inc.,
                                                                            8:12-12399-MW (Bankr. C.D. Cal. Mar. 5, 2012) ......................................................................... 15
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     In re Gulf Air, Inc.,
                                                                            112 B.R. 152, 153 (Bankr. W.D. La. 1989) .................................................................................... 15
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                         In re Ocean Park Hotels – Toy, LLC,
                                                                  14        1:10-bk-15358-GM (Bankr. C.D. Cal. May 11, 2010) ................................................................... 15
                                                                         In re Victor Valley Community Hospital,
                                                                  15        6:10-39537-CB (Bankr. C.D. Cal. Sept. 17, 2010) ......................................................................... 15
                                                                  16     Norwest Bank Worthington v. Ahlers,
                                                                            485 U.S. 197, 206, 108 S.Ct. 963, 969, 99 L.Ed. 2d 169 (1988) .................................................... 14
                                                                  17                                                                     Statutes
                                                                  18     11 U.S.C § 105(a) ............................................................................................................................... 14
                                                                         11 U.S.C § 363(c) ............................................................................................................................... 14
                                                                  19
                                                                         11 U.S.C. § 1107(a) .............................................................................................................................. 6
                                                                  20     11 U.S.C. § 1108 ................................................................................................................................... 6
                                                                  21     11 U.S.C. § 362(d) .............................................................................................................................. 14
                                                                         11 U.S.C. § 363(b) ........................................................................................................................ 14, 15
                                                                  22
                                                                         11 U.S.C. § 363(c)(1).......................................................................................................................... 14
                                                                  23     11 U.S.C. § 365 ................................................................................................................................... 18
                                                                  24     11 U.S.C. § 507(a)(4)................................................................................................................ 9, 14, 15
                                                                         11 U.S.C. § 507(a)(5).......................................................................................................................... 14
                                                                  25
                                                                         11 U.S.C. § 507(a)(8).......................................................................................................................... 17
                                                                  26     28 U.S.C. § 1409 ................................................................................................................................... 6
                                                                  27     28 U.S.C. §§ 1334 ................................................................................................................................. 6
                                                                         28 U.S.C. §§ 1408 ................................................................................................................................. 6
                                                                  28
                                                                         28 U.S.C. §§ 157 ................................................................................................................................... 6
                                                                                                                                               ii
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA                   Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39                                       Desc
                                                                                                               Main Document    Page 4 of 24


                                                                   1                                                                   Rules
                                                                         Fed. R. Bankr. P. 6003 .................................................................................................................. 17, 18
                                                                   2
                                                                         Fed. R. Bankr. P. 6004 .................................................................................................................. 17, 18
                                                                   3

                                                                   4

                                                                   5

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                                               iii
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA        Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39               Desc
                                                                                                    Main Document    Page 5 of 24


                                                                   1     TO THE HONORABLE THEODOR C. ALBERT, UNITED STATES BANKRUPTCY

                                                                   2     JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE 20 LARGEST

                                                                   3     UNSECURED CREDITORS, SECURED CREDITORS AND OTHER PARTIES IN

                                                                   4     INTEREST:

                                                                   5              PLEASE TAKE NOTICE that Bridgemark Corporation, the above-captioned debtor and

                                                                   6     debtor in possession (“Bridgemark” or the “Debtor”) hereby moves pursuant to sections 105(a) and

                                                                   7     366 of the United States Code (the “Bankruptcy Code”) and rules 6003 and 6004 of the Federal

                                                                   8     Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) authorizing the Debtor, in the ordinary

                                                                   9     course of business and in accordance with pre-petition practices to (i) pay and/or honor prepetition

                                                                  10     wages, salaries, employee benefits, and other employee compensation or reimbursements; (ii) remit

                                                                  11     withholding obligations; and (iii) maintain employee compensation and benefits programs and pay
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     related administrative obligations.
                                        LOS ANGELES, CALIFORNIA




                                                                  13              In connection with the normal operation of its business, the Debtor incurs obligations for
                                           ATTORNEYS AT LAW




                                                                  14     (a) employee wages and salaries (the “Wages”), (b) employee benefits and other compensation or

                                                                  15     reimbursements (the “Benefits” and, collectively, with the Wages, the “Wages and Benefits”),

                                                                  16     (c) withholding obligations (“Withholding Obligations”), (d) vacation and sick leave, and (e) other

                                                                  17     obligations related to the preservation of the Debtor’s work force (collectively, the “Employee

                                                                  18     Obligations”).

                                                                  19              Bridgemark has twelve (12) employees, seven (7) of whom are paid salaries and five (5) of

                                                                  20     whom are paid based on hours worked (the “Employees”). Five of the salaried Employees are

                                                                  21     insiders (the “Insider Employees”). This Motion does not seek permission to pay compensation to

                                                                  22     any Insider Employee. Any compensation for Insider Employees will be paid only after the Debtor

                                                                  23     has served the Notices of Setting Insider Compensation as required by the Guidelines of the Office

                                                                  24     of the United States Trustee (“OUST”).

                                                                  25               The Employees, who are divided between the field and the office, are vital to the orderly

                                                                  26     administration of the Debtor’s estate and those of its affiliates. Bridgemark also supplements its

                                                                  27     workforce with numerous independent contractors who provide services such as information

                                                                  28     technology, engineering, geological services, financial, legal and accounting and field security.

                                                                                                                            2
                                                                         DOCS_NY 39688.001 v2
                                                                       Case 8:20-bk-10143-TA               Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39                         Desc
                                                                                                           Main Document    Page 6 of 24


                                                                   1     Payment of, and otherwise honoring, the Employee Obligations is necessary to maintain the

                                                                   2     Employees’ morale through the administration of the Debtor’s case and to prevent many of the

                                                                   3     Employees from suffering extreme personal hardship or from leaving the Debtor during the

                                                                   4     pendency of its case. Moreover, the payment of, and otherwise honoring, the prepetition Wages and

                                                                   5     other Employee Obligations in the ordinary course of business will not prejudice general unsecured

                                                                   6     creditors or materially affect the Debtor’s estate because these claims would otherwise be entitled to

                                                                   7     priority under sections 507(a)(4) and (a)(8)(D) of the Bankruptcy Code and would be entitled to be

                                                                   8     paid ahead of general unsecured claims. The payment of such amounts by the Debtor is critical to

                                                                   9     the Debtor’s ability to operate. Should the Employee Obligations not be met, there is a significant

                                                                  10     risk that the Employees would cease working with the Debtor, and the Debtor’s operations would be

                                                                  11     irreparably damaged, to the detriment of all parties.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                PLEASE TAKE FURTHER NOTICE that the Debtor requests that the relief sought herein
                                        LOS ANGELES, CALIFORNIA




                                                                  13     be granted on an emergency basis because the uninterrupted payment and honoring of the Employee
                                           ATTORNEYS AT LAW




                                                                  14     Obligations, in the ordinary course of business, is essential to the Debtor’s survival in that failure to

                                                                  15     pay and honor such obligations would damage Employee morale and risk disruption in the operation

                                                                  16     of the Debtor’s business operations. Among other things, the Debtor’s management would be

                                                                  17     distracted from the reorganization process in an attempt to deal with the issues resulting from non-

                                                                  18     payment of Employee Obligations, such as Employee attrition or assessments of unpaid obligations

                                                                  19     directly against insiders. The Debtor, therefore, pursuant to Rule 2081-1(a)(6) of the of the Local

                                                                  20     Bankruptcy Rules of the United States Bankruptcy Court for the Central District of California,

                                                                  21     effective January 2, 2019 (the “Local Bankruptcy Rules”),1 requests that this Motion be heard on an

                                                                  22     emergency basis. Granting the relief requested in this Motion on an emergency basis will benefit the

                                                                  23     estate immediately as set forth above.

                                                                  24                PLEASE TAKE FURTHER NOTICE that the Motion is based on the attached

                                                                  25     Memorandum of Points and Authorities, the Declaration of Robert J. Hall, President of Bridgemark

                                                                  26     Corporation, in Support of Chapter 11 Filing and First Day Motions (the “First Day Declaration”),

                                                                  27

                                                                  28
                                                                         1
                                                                             Pursuant to Local Bankruptcy Rule 9075-1(a)(3), no separate motion for an expedited hearing is required.
                                                                                                                                      3
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA         Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39                Desc
                                                                                                     Main Document    Page 7 of 24


                                                                   1     the arguments of counsel, and other admissible evidence properly brought before the Court at or

                                                                   2     before the hearing on this Motion. In addition, the Debtor requests that the Court take judicial notice

                                                                   3     of all documents filed with the Court in this Case.

                                                                   4             PLEASE TAKE FURTHER NOTICE that any opposition or objection to the Motion must

                                                                   5     be filed with the Court and served on proposed counsel for the Debtor at the above address any time

                                                                   6     before the hearing or may be presented at the hearing on the Motion. Failure to timely object may be

                                                                   7     deemed by the Court to constitute consent to the relief requested herein.

                                                                   8             PLEASE TAKE FURTHER NOTICE that the Debtor will serve this Notice and Motion

                                                                   9     and the attached Memorandum of Points and Authorities, and the First Day Declaration, on: (1) the

                                                                  10     Office of the United States Trustee; (2) the creditors appearing on the lists filed in accordance with

                                                                  11     Fed. R. Bankr. P. 1007(d) by the Debtor unless and until an official committee of unsecured
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     creditors (the “Committee”) is appointed, then in that event, to counsel to the Committee; (3) parties
                                        LOS ANGELES, CALIFORNIA




                                                                  13     that file with the Court and serve upon the Debtor a request for notice of all matters in accordance
                                           ATTORNEYS AT LAW




                                                                  14     with Bankruptcy Rule 2002(i); and (4) the Debtor’s secured creditors or their counsel of record.

                                                                  15             PLEASE TAKE FURTHER NOTICE that, to the extent necessary, the Debtor requests

                                                                  16     that the Court waive compliance with Local Bankruptcy Rule 9075-1(a)(1) and approve service (in

                                                                  17     addition to the means of service set forth in such Local Bankruptcy Rule) by overnight delivery or

                                                                  18     email. In the event that the Court grants the relief requested by the Motion, the Debtor shall provide

                                                                  19     notice of the entry of the order granting such relief upon each of the foregoing parties and any other

                                                                  20     parties in interest as the Court directs. The Debtor submits that such notice is sufficient and that no

                                                                  21     other or further notice be given.

                                                                  22             WHEREFORE, for all the foregoing reasons, and such additional reasons as may be

                                                                  23     advanced at or prior to the hearing on this Motion, the Debtor respectfully requests that the Court

                                                                  24     enter an order (i) authorizing, but not directing, the Debtor to honor or pay Employee Obligations in

                                                                  25     the ordinary course of business that come due postpetition; (ii) directing banks and financial

                                                                  26

                                                                  27

                                                                  28

                                                                                                                               4
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA         Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39               Desc
                                                                                                     Main Document    Page 8 of 24


                                                                   1     institutions to honor and process checks and transfers related thereto; and (iii) granting such other

                                                                   2     and further relief as is just and proper.

                                                                   3

                                                                   4     Dated: January 15, 2020                     PACHULSKI STANG ZIEHL & JONES LLP
                                                                   5                                                 By:   /s/ William N. Lobel
                                                                                                                           William N. Lobel (CA Bar No. 93202)
                                                                   6                                                       Ira D. Kharasch (CA Bar No. 109084)
                                                                                                                           Victoria A. Newmark (CA Bar No. 183581)
                                                                   7                                                       Erin Gray (CA Bar No. 157658)
                                                                   8                                                       [Proposed] Attorneys for Debtor and Debtor-in-
                                                                                                                           Possession, Bridgemark Corporation
                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                            5
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA            Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39             Desc
                                                                                                        Main Document    Page 9 of 24


                                                                   1                                 MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2                                        I.   STATEMENT OF FACTS

                                                                   3             Jurisdiction and Venue

                                                                   4             This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. This is

                                                                   5     a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper pursuant to 28 U.S.C. §§ 1408

                                                                   6     and 1409.

                                                                   7             Background

                                                                   8             On January 14, 2020 (the “Petition Date”), the Debtor filed with this Court a voluntary

                                                                   9     petition for relief under chapter 11 of the Bankruptcy Code. The Debtor continues to operate its

                                                                  10     business and manage its affairs as debtor-in-possession pursuant to sections 1107(a) and 1108 of the

                                                                  11     Bankruptcy Code. No request has been made for the appointment of a trustee or an examiner in this
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     chapter 11 case, and no official committee has yet been appointed by the Office of the United States
                                        LOS ANGELES, CALIFORNIA




                                                                  13     Trustee.
                                           ATTORNEYS AT LAW




                                                                  14             General Description of the Debtor

                                                                  15             Headquartered in Tustin, California, Bridgemark is a family-owned company that owns and

                                                                  16     operates proven oil and gas reserve leases and leasehold interests in Orange County California.

                                                                  17     Bridgemark was incorporated in 1992 with the California Secretary of State. It is a privately held

                                                                  18     California corporation that has made an election under subchapter S of the Internal Revenue Code. It

                                                                  19     is owned 100% by the Hall family through various trusts.

                                                                  20             As is set forth in more detail in the First Day Declaration, Bridgemark owns 100% of the

                                                                  21     Working Interests under fourteen (14) oil & gas leases (the “Leases”) and two (2) unit agreements

                                                                  22     (the “Unit Agreements”) pursuant to which it operates forty-two (42) active wells (31 producers and

                                                                  23     11 injectors) in its Richfield Field in Placentia, California and four (4) active wells in its Dowling

                                                                  24     Field in Anaheim, California. In addition, Bridgemark has six (6) shut in wells in the Richfield Field.

                                                                  25     In total, Bridgemark has fifty-two (52) wells in the Richfield and Dowling Fields (the “Wells”).

                                                                  26     Collectively, the Wells produce approximately 450 BBL (or barrels) of crude oil per day.

                                                                  27     Bridgemark also has a number of Working Interests and/or Royalty Interests in the following oil and

                                                                  28     gas leasehold interests that it does not operate: (i) Chunchula Unit in Mobile Alabama; (ii) the

                                                                                                                             6
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA           Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39                       Desc
                                                                                                       Main Document    Page 10 of 24


                                                                   1     Hualde Dome Unit in the Coyote-East Field in Fullerton, CA; and (iii) through one of its wholly-

                                                                   2     owned subsidiaries (Bridgemark Texas, LLC), leasehold interests in Nueces County, Texas.

                                                                   3     Additional detailed factual background regarding the Debtor, its business, capital structure, and the

                                                                   4     events precipitating the commencement of its chapter 11 case is set forth in the concurrently filed

                                                                   5     First Day Declaration.

                                                                   6             The Employees

                                                                   7             Bridgemark has 12 employees, seven (7) of whom are salaried and five (5) of whom are

                                                                   8     hourly (the “Employees”). Five of the salaried Employees are insiders (the “Insider Employees”).2

                                                                   9     This Motion does not seek permission to pay compensation to any Insider Employee. As was

                                                                  10     noted above, any compensation for Insider Employees will be paid only after the Debtor has

                                                                  11     complied with the Notices of Setting Insider Compensation as required by the Guidelines of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Office of the United States Trustee (“OUST”). The Employees, who are divided between the field
                                        LOS ANGELES, CALIFORNIA




                                                                  13     and the office, are vital to the orderly administration of the Debtor’s estate and those of its affiliates.
                                           ATTORNEYS AT LAW




                                                                  14     Bridgemark supplements its workforce with certain independent contractors who provide services

                                                                  15     such as information technology, engineering, geological services, financial, legal and accounting and

                                                                  16     field security (the “Independent Contractors”) whose services are equally important to the smooth

                                                                  17     administration of the company’s operations.3

                                                                  18             Payment of, and otherwise honoring, the Employee Obligations is necessary to maintain the

                                                                  19     Employees’ morale through the administration of the Debtor’s case and to prevent many of the

                                                                  20     Employees from suffering extreme personal hardship or from leaving the Debtor during the

                                                                  21     pendency of its case. Moreover, the payment of, and otherwise honoring, the prepetition Wages and

                                                                  22     other Employee Obligations in the ordinary course of business will not prejudice general unsecured

                                                                  23     creditors or materially affect the Debtor’s estate because these claims would otherwise be entitled to

                                                                  24     priority under sections 507(a)(4) and (a)(8)(D) of the Bankruptcy Code and would be entitled to be

                                                                  25     paid ahead of general unsecured claims. The payment of such amounts by the Debtor is critical to

                                                                  26
                                                                         2
                                                                           The Insider Employees are Robert J. Hall (President, CEO and Chairman of the Board of Directors (“BOD”)), Kevin
                                                                  27     Mugavero (Chief Operating Officer, BOD member), Greg Hall (BOD member), Chad Hall (BOD member), Mark Hall
                                                                         (BOD member).
                                                                  28     3
                                                                           One Independent Contractor, Carolyn P. Curry is the Chief Financial Officer of the company and is therefore an
                                                                         insider. This Motion does not seek any authority to pay any compensation to Ms. Curry.
                                                                                                                                  7
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA            Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39            Desc
                                                                                                        Main Document    Page 11 of 24


                                                                   1     the Debtor’s ability to operate. Should the Employee Obligations not be met, there is a significant

                                                                   2     risk that the Employees would cease working with the Debtor, and the Debtor’s operations would be

                                                                   3     irreparably damaged, to the detriment of all parties.

                                                                   4             The Wages and Benefits Programs

                                                                   5             The Debtor has been paying and/or honoring the Wages and Benefits in the ordinary course

                                                                   6     of business up to the Petition Date. The Debtor represents that it will have sufficient funds available

                                                                   7     postpetition to pay or honor promptly all amounts related to the Wages and Benefits, to the extent

                                                                   8     described herein, on an ongoing basis and in the ordinary course of business. Consequently, there is

                                                                   9     no reason for the regular payment of Wages and Benefits to be disrupted, which disruption would

                                                                  10     directly harm the Debtor’s Employees and its reorganization prospects, to the detriment of all

                                                                  11     parties. The Debtors’ aggregate semi-monthly gross payroll (excluding Insider Employees) averages
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     approximately $40,000 which figure includes wages and taxes paid by the Debtor on behalf of the
                                        LOS ANGELES, CALIFORNIA




                                                                  13     Employees (including withholding taxes), and withholdings for various Employee benefits, which
                                           ATTORNEYS AT LAW




                                                                  14     are described more fully below. None of the Debtor’s Employees are associated with a union.

                                                                  15                      1.         Wages, Salaries and Associated Withholdings

                                                                  16                      The Employees typically are paid on the 10th and the 26th of each month (each, an

                                                                  17     “Employee Pay Date”). The Debtor’s last Employee Pay Date before the Petition Date was January

                                                                  18     10, 2020, which paid salaried Employees through January 15, 2020 and hourly employees through

                                                                  19     December 31, 2019. The first Employee Pay Date after the Petition Date will be on January 24,

                                                                  20     2020 (the Friday before Sunday, January 26, 2020). This payroll will pay salaried Employees for

                                                                  21     January 16, 2020-January 31, 2020 and hourly Employees through January 15, 2020.

                                                                  22                      On the first Employee Pay Date to be funded after the Petition Date (January 24,

                                                                  23     2020), approximately $53,000 in Wages (including direct deposits, and accounting for Withholding

                                                                  24     Obligations) will be owing to Employees. Due to the filing date of January 14, 2020, no prepetition

                                                                  25     Wages are owing to non-insider salaried Employees. Specifically, of the $41,728.33 in Wages that

                                                                  26     will be paid on January 24, 2020, $21,728.33 will be postpetition wages for non-insider salaried

                                                                  27     Employees for the period 1/16/20-1/31/20 (which is entirely post-petition) and $20,000.00 will be

                                                                  28     Prepetition Wages owing to hourly Employees for the period 1/1/20-1/14/20.)

                                                                                                                             8
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA            Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39                           Desc
                                                                                                        Main Document    Page 12 of 24


                                                                   1              The Debtor utilizes Paychex, a payroll processing provider, to process its payroll. Paychex

                                                                   2     withdraws from the Debtor’s bank account the amounts to be paid to Employees and for taxes one

                                                                   3     (1) business day before the Employee Pay Date. As part of the relief requested hereunder, the

                                                                   4     Debtor seeks authority to permit Paychex to continue to process the payroll of the Debtor’s

                                                                   5     Employees in the ordinary course of business. On a monthly basis, the Debtor pays Paychex

                                                                   6     approximately $250 in fees to process payroll. To the extent that any fees are outstanding to

                                                                   7     Paychex as of the Petition Date, the Debtor requests authority to pay any amounts owing to Paychex

                                                                   8     in the ordinary course.

                                                                   9              By this Motion, the Debtor seeks authority to pay Employees these Wages for the prepetition

                                                                  10     period. The Debtor will also continue to make such payments on account of Employee Wages for

                                                                  11     the postpetition period in the ordinary course of business following the Petition Date. As is set forth
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     in the Debtor’s Emergency Motion for Order Authorizing (a) Maintenance of Existing Bank
                                        LOS ANGELES, CALIFORNIA




                                                                  13     Accounts (b) Continuance of Existing Cash Management System, Bank Accounts, Checks and (c)
                                           ATTORNEYS AT LAW




                                                                  14     Related Relief (the “Cash Management Motion”) filed concurrently herewith, the Debtor anticipates

                                                                  15     that the Employee payroll scheduled to be paid in the ordinary course on January 26, 2020 will be

                                                                  16     paid from a newly established DIP Account. To the extent that any checks remain outstanding from

                                                                  17     the Pre-Petition period related to Employee Obligations, however, the Debtor requests authority to

                                                                  18     have said checks reissued out of the newly established DIP Account. The Debtor represents that it

                                                                  19     has or will have sufficient postpetition funding to pay promptly all Employee Wages and Benefits, to

                                                                  20     the extent described herein, on an ongoing basis and in the ordinary course of business.4 The Debtor

                                                                  21     requests authority to pay all of the processing fees associated with payment of the Employee Wages

                                                                  22     and Benefits including, but not limited to, any fees owed to any third party administrators (including,

                                                                  23     without limitation, Paychex), as described in the Motion.

                                                                  24              Finally, the Debtor’s Independent Contractors invoice the Debtor for their services, typically

                                                                  25     on a monthly basis in arrears. Compensation of the Independent Contractors historically averages

                                                                  26

                                                                  27     4
                                                                           Nothing contained in this Motion, however, shall constitute a request for authority to assume any agreements, policies,
                                                                         or procedures relating to Employee Wages and Benefits. Further, the Debtor seeks to retain the discretion to decide
                                                                  28     which Employee Wages and Benefits it will pay and honor, and nothing in this Motion shall be deemed an admission by
                                                                         the Debtor that any Employee Wages and Benefits will in fact be paid or honored.
                                                                                                                                     9
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA              Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39                   Desc
                                                                                                          Main Document    Page 13 of 24


                                                                   1     approximately $8,000 per month (excluding Insiders). As the amount owing depends on hours

                                                                   2     actually spent, the precise amount of prepetition amounts owing to the Independent Contractors is

                                                                   3     unknown. Accordingly, the Debtor hereby seeks authorization in its discretion to pay up to the

                                                                   4     amount of $8,000 on account of prepetition amounts that may be owing to Independent Contractors.

                                                                   5                No payments to any single Employee or Independent Contractor on account of prepetition

                                                                   6     Wages (including any discretionary bonus) will exceed the $13,650 priority cap of section 507(a)(4)

                                                                   7     of the Bankruptcy Code.

                                                                   8                         2.      Withholding Obligations

                                                                   9                In the ordinary course of its business, the Debtor (and Paychex on behalf of the Debtor)

                                                                  10     routinely withhold from Wages certain amounts that the Debtor is required to transmit to third

                                                                  11     parties for purposes such as social security and Medicare, federal and state or local income taxes,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     garnishment, child support or similar obligations pursuant to court order or law (collectively, the
                                        LOS ANGELES, CALIFORNIA




                                                                  13     “Withholding Obligations”). Prior to the Petition Date, the Debtor’s average semi-monthly
                                           ATTORNEYS AT LAW




                                                                  14     Withholding Obligations were approximately $10,000, including payroll tax obligations, payroll fees

                                                                  15     and garnishments. In connection with the relief requested herein, the Debtor requests authority for

                                                                  16     itself and its agents, on behalf of the Debtor, to remit tax withholdings to the appropriate taxing

                                                                  17     agencies on account of any current Withholding Obligations that come due during the Case and to

                                                                  18     satisfy the other Withholding Obligations in connection with the payment of the Wages and

                                                                  19     Benefits.

                                                                  20                         3.      Corporation Credit Cards and Boot Allowance

                                                                  21                Certain of the Debtor’s Employees incur business expenses in the ordinary course of

                                                                  22     performing their duties on behalf of the Debtor. Such expenses are limited to gas purchases made on

                                                                  23     corporate credit cards (“Gas Card Purchases”)5 and a boot allowance for the Debtor’s field

                                                                  24     employees (the “Boot Allowance” and, together with the Gas Card Purchases, the “Employee

                                                                  25     Incurred Expenses”).

                                                                  26                Historically, the Employee Incurred Expenses are either incurred directly by the Employee

                                                                  27     and submitted for reimbursement in the case of the Boot Allowance or charged to corporate credit

                                                                  28
                                                                         5
                                                                             The corporate credit cards are issued by Valley Bank and are non-recourse to the Employees.
                                                                                                                                     10
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA            Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39           Desc
                                                                                                        Main Document    Page 14 of 24


                                                                   1     cards issued in the name of certain Employees but invoiced directly to the Debtor. On an average

                                                                   2     monthly basis, the Debtor has paid approximately $6,000 on account of the corporate credit cards

                                                                   3     and an additional $150 for the Boot Allowance reimbursements.

                                                                   4             As of the Petition Date, the Debtor believes it owes up to the amount of $7,500 on account of

                                                                   5     Employee Incurred Expenses. In an abundance of caution, the Debtor seeks authorization to pay in

                                                                   6     its discretion up to the amount of $10,000 of prepetition Employee Incurred Expenses. The Debtor

                                                                   7     also requests authority to continue to honor Employee Incurred Expenses incurred postpetition in the

                                                                   8     ordinary course of the Debtor’s business.

                                                                   9                      4.         Health Benefits

                                                                  10             The Debtor provides health insurance to certain Employees, including medical, vision, and

                                                                  11     dental, and life insurance (collectively, the “Health Plans”), as described in more detail below. The
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     administrators of the Health Plans invoice the Debtor in advance for the full amount of fixed
                                        LOS ANGELES, CALIFORNIA




                                                                  13     premiums owing as of the first of each month for that month’s coverage period. The Debtor requests
                                           ATTORNEYS AT LAW




                                                                  14     authority to remit any amounts owing on account of its portion of the Health Plans for the prepetition

                                                                  15     period. As described in greater detail below, for the Health Plans, Employees make contributions

                                                                  16     towards the Health Plan premiums and the Debtor deducts the Employees’ portion of the premiums

                                                                  17     owing under the Health Plans from their Wages every pay period. The Debtor then provides the

                                                                  18     administrator of the Health Plan with the full payment of premiums, the cost of which is shared by

                                                                  19     the Debtor and the Employees.

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                           11
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA            Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39                           Desc
                                                                                                        Main Document    Page 15 of 24


                                                                   1                      5.         Medical Plans

                                                                   2             The Debtor provides eligible Employees with HMO/PPO medical insurance plans offered by

                                                                   3     Blue Shield6 and/or Health Net of California7 (the “Medical Plans”). The Medical Plans provide an

                                                                   4     inclusive package of general health, dental, vision and life insurance benefits. Of the Employees’

                                                                   5     fixed premiums under the Medical Plans, the Debtor pays 100% for a single Employee and 70% of

                                                                   6     each dependent. On an average monthly basis, the Debtor remits approximately $10,000 in the

                                                                   7     aggregate to Blue Shield and Health Net of California on account of the Medical Plans,

                                                                   8     approximately $1,600 of which is the Employees’ share. As of the Petition Date, the Debtor is

                                                                   9     current on the payment of invoiced premiums and claims due and owing to Blue Shield and Health

                                                                  10     Net of California. The Debtor seeks authority to pay premiums and claims as they come due under

                                                                  11     the Medical Plans and to continue to offer the Medical Plans postpetition in the ordinary course of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     business and in its discretion. While the Debtor is current on obligations owing, in the abundance of
                                        LOS ANGELES, CALIFORNIA




                                                                  13     caution, the Debtor seeks herein authorization to pay up to $25,000 (which figure includes the
                                           ATTORNEYS AT LAW




                                                                  14     Employees’ share) of prepetition claims on account of the Medical Plans.

                                                                  15                      5.         Holidays, Vacation, and Leave

                                                                  16             The Debtor pays for ten (10) paid holidays for its Eligible Employees. The Debtor also

                                                                  17     provides its Eligible Employees with regular paid time off (“PTO”) to cover sick leave and vacation

                                                                  18     time. PTO is determined in large part by the length of employment of the Eligible Employee. Full-

                                                                  19     time Employees are entitled to accrue vacation at a rate per year that is based upon the number of

                                                                  20     years that such Employee has been employed by the Debtor, up to maximum aggregate limits. All

                                                                  21     Employees are also entitled to five (5) days per year of paid sick leave. If not used, the hourly

                                                                  22     Employees are paid their accrued PTO quarterly and the Debtor seeks authority to continue to do so.

                                                                  23     Approximately $7,000.00 in prepetition PTO may be owing to Employees, which would be paid to

                                                                  24     Employees, should they so desire, on a quarterly basis.

                                                                  25
                                                                         6
                                                                          The Debtor’s Employees are eligible for coverage if they work 32 or more hours per week (the “Eligible Employees”).
                                                                  26     Eligible Employees are eligible for coverage under the Blue Shield HMO plan.
                                                                  27     7
                                                                           Mark Hall, director and equity holder of the Debtor, is the only individual covered under the Health Net of California
                                                                         plan. Directors and equity holders Gregson Hall and Chad Hall are the only two individuals covered under the Blue
                                                                  28     Shield PPO plan. Unless and until the Debtor complies with the Notices of Setting Insider Compensation, any portion of
                                                                         the premiums paid on behalf of Insiders will be reimbursed by the Insider.
                                                                                                                                    12
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA            Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39            Desc
                                                                                                        Main Document    Page 16 of 24


                                                                   1             The Debtor requests authority in its discretion to honor and pay (as indicated above) existing

                                                                   2     PTO earned by its Employees and continue to honor similar PTO policies regarding vacation time,

                                                                   3     sick time, and holidays on a postpetition basis and in the ordinary course of the Debtor’s business.

                                                                   4     In the event that an Employee is terminated, then the Debtor requests authority in its sole discretion,

                                                                   5     to pay such Employee any earned but unused vacation (to the extent the Employee has not elected to

                                                                   6     have them paid on a quarterly basis) and to the extent that such payments do not exceed the limits

                                                                   7     under section 507(a)(4) of the Bankruptcy Code when combined with any outstanding prepetition

                                                                   8     Wages paid.

                                                                   9                      6.         Workers’ Compensation Insurance

                                                                  10             Under applicable states’ laws, the Debtor is required to maintain workers’ compensation

                                                                  11     insurance to provide its Employees with coverage for injury claims arising from or related to their
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     employment with the Debtor. The Debtor obtains workers’ compensation insurance through State
                                        LOS ANGELES, CALIFORNIA




                                                                  13     Compensation Insurance Fund of California (the “WC Insurer”).
                                           ATTORNEYS AT LAW




                                                                  14             The Debtor is required to pay premiums to the WC Insurer (the “Workers’ Compensation

                                                                  15     Obligations”). The Debtor pays premiums to its WC Insurer based on self-reported payroll. The

                                                                  16     estimated aggregate annual premium for the 2019/2020 coverage year is approximately $14,700. At

                                                                  17     the end of each coverage year, amounts owing by the WC Insurer to the Debtor or vice versa are

                                                                  18     trued up and come due. As of the Petition Date, the Debtor is current on monthly premiums.

                                                                  19             The Debtor submits that the continuance of its Workers’ Compensation Policy is appropriate

                                                                  20     in the ordinary course of business, but out of an abundance of caution, seeks authority to maintain its

                                                                  21     workers’ compensation and other liability insurance in accordance with applicable law postpetition

                                                                  22     and to pay all deductibles and premium installments as they come due in the ordinary course of

                                                                  23     business. By this Motion, in an abundance of caution, however, the Debtor requests permission to

                                                                  24     pay any portion of any premium or audit exposure that might arguably be attributable to the

                                                                  25     prepetition period.

                                                                  26                      6.         401(k) Plan

                                                                  27             The Debtor provides Employees with a 401(k) retirement plan (the “401(k) Plan”). The

                                                                  28     Debtor also matches up to 4% of Employee contributions. Employee contributions are withheld

                                                                                                                           13
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA         Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39                 Desc
                                                                                                     Main Document    Page 17 of 24


                                                                   1     from paychecks as Withholding Obligations. The Debtor’s matching contributions are made to the

                                                                   2     401(k) Plan in connection with each applicable payroll and are subsequently deposited to the

                                                                   3     participating Employees’ respective 401(k) accounts. To the extent any prepetition 401(k)

                                                                   4     contributions have not yet been made, the Debtor seeks authority to process those contributions. The

                                                                   5     Debtors also seek authority, in their discretion, to continue to their 401(k) Plan postpetition in the

                                                                   6     ordinary course of business, including continuing to match Employee contributions to the 401(k)

                                                                   7     Plan consistent with their 401(k) Plan policy. As the 401(k) Plan is a “safe harbor” 401(k) plan that

                                                                   8     is not subject to the complex annual nondiscrimination tests that apply to traditional 401(k) plans,

                                                                   9     the Debtor does not employ an auditor for purposes of IRS compliance monitoring or incur any

                                                                  10     annual expenses that are not covered by the assets of the 401(k) Plan itself.

                                                                  11                                             II.    ARGUMENT
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12             The Court Has Authority Pursuant to Sections 105(a), 363(b), and 507(a)(4) & (a)(5) of
                                        LOS ANGELES, CALIFORNIA




                                                                  13             the Bankruptcy Code to Grant the Requested Relief
                                           ATTORNEYS AT LAW




                                                                  14             Statutory support for the requested relief exists pursuant to sections 105(a), 362(d), 363(b)(1)

                                                                  15     and (c)(1), and 507(a) of the Bankruptcy Code and the “necessity of payment” doctrine (discussed

                                                                  16     infra). Bankruptcy Code section 363(b)(1) authorizes a debtor in possession to use property of the

                                                                  17     estate other than in the ordinary course of business after notice and a hearing. Bankruptcy Code

                                                                  18     section 363(c) authorizes a debtor in possession to enter into transactions in the ordinary course of

                                                                  19     business without notice and a hearing. Bankruptcy Code section 105(a) further provides, in pertinent

                                                                  20     part, that this Court may issue any order, process, or judgment that is necessary or appropriate to

                                                                  21     carry out the provisions of the Bankruptcy Code.

                                                                  22             Section 105(a) of the Bankruptcy Code empowers the bankruptcy court to “issue any order,

                                                                  23     process, or judgment that is necessary or appropriate to carry out the provisions of this title.”

                                                                  24     11 U.S.C. § 105(a). As a general rule, however, the bankruptcy court may not use its section 105(a)

                                                                  25     powers to authorize an action that would be inconsistent with or prohibited by another provision of

                                                                  26     the Bankruptcy Code. See Norwest Bank Worthington v. Ahlers, 485 U.S. 197, 206, 108 S.Ct. 963,

                                                                  27     969, 99 L.Ed. 2d 169 (1988). In other words, section 105(a) must be used in combination with

                                                                  28     another provision of the Bankruptcy Code. In this case, the coupling provisions are Bankruptcy

                                                                                                                            14
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA             Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39                             Desc
                                                                                                         Main Document    Page 18 of 24


                                                                   1     Code section 507(a)(4)(A) and 507(a)(5) which grant priority status to employee claims for wages,

                                                                   2     salaries, or commissions, including vacation, severance, and sick leave pay, and contributions to

                                                                   3     certain employee benefit plans earned within 180 days before the Petition Date to the extent of

                                                                   4     $13,650 per Employee.8

                                                                   5              Where business exigencies require, courts have exercised their equitable powers under

                                                                   6     Bankruptcy Code section 105(a) to authorize a debtor to pay prepetition employee wage and benefit

                                                                   7     claims that would be entitled to priority pursuant to Bankruptcy Code sections 507(a)(4) and (5).

                                                                   8     See e.g., In re CEI Roofing, Inc., 315 B.R. 50, 60 (Bankr. N.D. Tex. 2004) (“Thus, there has evolved

                                                                   9     a rule for the payment of prepetition wages and benefits which is based on both common sense and

                                                                  10     the express provisions of the Bankruptcy Code. If employees are not paid, they will leave. If they

                                                                  11     leave the Debtor’s business, the bankruptcy case fails shortly after the filing. No one will benefit
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     from the process.”); In re Gulf Air, Inc., 112 B.R. 152, 153 (Bankr. W.D. La. 1989) (endorsing the
                                        LOS ANGELES, CALIFORNIA




                                                                  13     debtor’s payment of prepetition employee wage claims because “retention of skills, organization and
                                           ATTORNEYS AT LAW




                                                                  14     reputation for performance must be considered valuable assets contributing to going concern value

                                                                  15     and aiding rehabilitation where that is possible.”). In this district, courts have routinely granted such

                                                                  16     relief. See e.g., In re Ruby’s Diners, Inc., 8:18-bk-13311-CB (Bankr. C.D. Cal. Sept. 10, 2018); In

                                                                  17     re Freedom Communications, Inc., 8:15-bk-15311-MW (Bankr. C.D. Cal. Nov. 5, 2015) [Dkt.

                                                                  18     No. 43]; In re American Suzuki Motor Corp., 8:12-22808-SC (Bankr. C.D. Cal. Nov. 7, 2012) [Dkt.

                                                                  19     No. 67]; In re Gordian Medical, Inc., 8:12-12399-MW (Bankr. C.D. Cal. Mar. 5, 2012) [Dkt.

                                                                  20     No. 57]; In re Ocean Park Hotels – Toy, LLC, 1:10-bk-15358-GM (Bankr. C.D. Cal. May 11, 2010)

                                                                  21     [Dkt. No. 25]; In re Victor Valley Community Hospital, 6:10-39537-CB (Bankr. C.D. Cal. Sept. 17,

                                                                  22     2010) [Dkt. No. 30]. Because Bankruptcy Code section 507(a) grants priority payment to certain

                                                                  23

                                                                  24     8
                                                                           Bankruptcy Code section 507(a)(4)(A) provides, “The following expenses and claims have priority in the following
                                                                         order . . . Fourth, allowed unsecured claims, but only to the extent of $13,650 for each individual or corporation, as the
                                                                  25     case may be, earned within 180 days before the date of the filing of the petition or the date of the cessation of the
                                                                         debtor’s business, whichever occurs first, for— (A) wages, salaries, or commissions, including vacation, severance, and
                                                                  26     sick leave pay earned by an individual . . . . “ Bankruptcy Code section 507(a)(5) provides, “The following expenses and
                                                                         claims have priority in the following order . . . Fifth, allowed unsecured claims for contributions to an employee benefit
                                                                  27     plan— (A) arising from services rendered within 180 days before the date of the filing of the petition or the date of the
                                                                         cessation of the debtor’s business, whichever occurs first . . . .” Bankruptcy Code section 363(b)(1), which authorizes a
                                                                  28     debtor in possession to use property of the estate other than in the ordinary course of business after notice and a hearing,
                                                                         may also be another appropriate coupling provision.
                                                                                                                                     15
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA         Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39                Desc
                                                                                                     Main Document    Page 19 of 24


                                                                   1     employee wage and benefit claims, the payment of those claims prior to confirmation of a plan of

                                                                   2     reorganization merely represents an acceleration of the payment of those claims, which does not

                                                                   3     offend the distribution scheme of the Bankruptcy Code.

                                                                   4             This is sometimes called the “Necessity of Payment” doctrine. As the court explained in In

                                                                   5     re Equalnet Communications Corp., 258 B.R. 368 (Bankr. S.D. Tex. 2000):

                                                                   6
                                                                                 [C]ertain types of claim enjoy a priority status in addition to sometimes being critical
                                                                   7             to the ongoing nature of the business. For example, employee wage claims and
                                                                   8             certain tax claims are both priority claims in whole or in part. The need to pay those
                                                                                 claims in the ordinary course of business time frame is simple common sense.
                                                                   9             Employees are more likely to stay in place and refrain from actions that are
                                                                                 detrimental to the case and/or the estate if their pay and benefits remain intact and
                                                                  10             uninterrupted.
                                                                  11     Id. at 370.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12             As discussed above, the Wages and PTO owing to Employees relate to the 180-day period
                                        LOS ANGELES, CALIFORNIA




                                                                  13     prior to the Petition Date and do not exceed $13,650 per Employee. In addition, as noted above, the
                                           ATTORNEYS AT LAW




                                                                  14     Debtor is current on all premiums and other amounts owing to third parties for Benefits. The Debtor

                                                                  15     believes, therefore, that the Wages and PTO must be paid in full before any general unsecured

                                                                  16     obligations of the Debtor may be satisfied. Accordingly, payment of such obligations will not

                                                                  17     prejudice the rights of general unsecured creditors or other parties in interest.

                                                                  18             Furthermore, payment of wages and benefits is critically necessary. Due to the timing of the

                                                                  19     commencement of the Case, the Employees are owed accrued Wages and may also have incurred

                                                                  20     expenses that are covered under the Health Plans or Dental Plan for which payment is due

                                                                  21     postpetition. These obligations cannot be paid without the approval of this Court. The failure of the

                                                                  22     Debtor to pay the Employee Obligations timely in the ordinary course of business would result in a

                                                                  23     blow to Employee morale that in all likelihood would lead to turnover and other serious and

                                                                  24     irreparable disruptions of the Debtor’s operations.

                                                                  25             The Debtor submits that the amounts to be paid pursuant to this Motion are comparatively

                                                                  26     small in comparison to the importance and necessity of preserving the Employees’ services and

                                                                  27     morale and the difficulties and losses the Debtor will suffer if Employees’ morale is low or if they

                                                                  28     leave in significant numbers. The Debtor further submits that there is ample justification for its

                                                                                                                            16
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA             Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39                           Desc
                                                                                                         Main Document    Page 20 of 24


                                                                   1     belief that even the slightest delay in providing this relief to its Employees will hamper operations

                                                                   2     and damage the Debtor’s estate. Under these circumstances, the “necessity of payment” doctrine

                                                                   3     authorizes the requested relief.9

                                                                   4              Additionally, the Debtor submits that the Withholding Obligations do not constitute property

                                                                   5     of the Debtor’s estate and principally represent employee earnings that governments (in the case of

                                                                   6     taxes), Employees (in the case of voluntary Withholding Obligations), and judicial authorities (in the

                                                                   7     case of involuntary Withholding Obligations), have designated for deduction from Employee

                                                                   8     paychecks. The failure to transfer these withheld funds could result in hardship to certain

                                                                   9     Employees. The Debtor expects inquiries from garnishers regarding the Debtor’s failure to submit,

                                                                  10     among other things, child support and alimony payments, which are not the Debtor’s property but,

                                                                  11     rather, have been withheld from Employee paychecks. Moreover, if the Debtor cannot remit these
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     amounts, the Debtor’s Employees may face legal action due to the Debtor’s failure to submit these
                                        LOS ANGELES, CALIFORNIA




                                                                  13     payments.
                                           ATTORNEYS AT LAW




                                                                  14              The Debtor submits that, with respect to the wage-related taxes that constitute “trust fund”

                                                                  15     taxes, the payment of such taxes will not prejudice other creditors of the Debtor’s estate given that

                                                                  16     the relevant taxing authorities would have a priority claim under section 507(a)(8) of the Bankruptcy

                                                                  17     Code with respect to such obligations. Moreover, the monies payable for trust fund taxes, as well as

                                                                  18     any other funds that are held in trust for the benefit of third parties are not property of the Debtor’s

                                                                  19     estate. See e.g., Begier v. IRS, 496 U.S. 53 (1990) (withholding taxes are property held by a debtor

                                                                  20     in trust for another and, as such, are not property of the debtor’s estate).

                                                                  21              Finally, the Employees have an intimate knowledge of the operation of the Debtor’s business

                                                                  22     and are critical components to the success of the Case. Deterioration in the morale and welfare of

                                                                  23     the Employees at this critical time undoubtedly would adversely impact the Debtor and its ability to

                                                                  24
                                                                         9
                                                                           The Debtor is mindful that outside of the context of employee priority wage and benefit claims, there is a debate as to
                                                                  25     the proper application of the Necessity of Payment or so-called “Critical Vendor” doctrine. See e.g., In re Kmart Corp.,
                                                                         359 F.3d 866 (7th Cir. 2004). As those cases do not involve priority employee wage claims, however, they are not
                                                                  26     applicable here. In addition, the Debtor is aware that in In re B&W Enterprises, 713 F.2d 534 (9th Cir. 1983), the Ninth
                                                                         Circuit refused to extend the Necessity of Payment doctrine beyond the railroad reorganization case where the debtor
                                                                  27     made unauthorized postpetition payments to trade suppliers on prepetition debts. That case is factually distinguishable
                                                                         from the instant one in that B&W (a) involved ordinary trade suppliers for which the claims were not entitled to priority,
                                                                  28     (b) did not seek prior court approval for the payments, and (c) was in liquidation, thereby rendering the “necessity” of
                                                                         such payments moot.
                                                                                                                                     17
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA           Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39              Desc
                                                                                                       Main Document    Page 21 of 24


                                                                   1     maximize the value of its assets. Satisfaction of the Wages and Benefits, as described herein, is

                                                                   2     necessary to maintain the Employees’ morale during the Case and to ensure continued, efficient

                                                                   3     operation in order to maximize value for all creditors.

                                                                   4             Bankruptcy Rules 6003 and 6004 Should Be Waived

                                                                   5             Pursuant to Rule 6003(b) of the Federal Rules of Bankruptcy Procedure, “a motion to pay all

                                                                   6     or part of a claim that arose before the filing of the petition” shall not be granted by the Court within

                                                                   7     twenty-one (21) days of the Petition Date “[e]xcept to the extent that relief is necessary to avoid

                                                                   8     immediate and irreparable harm . . . .” Fed. R. Bankr. P. 6003(b). For the reasons described herein

                                                                   9     and as supported by the First Day Declaration, the Debtor submits that the requirements of Rule

                                                                  10     6003 have been met and that the relief requested in this Motion is necessary to avoid immediate and

                                                                  11     irreparable harm to the Debtor and its estate. To implement the foregoing successfully, the Debtor
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     seeks a waiver of the requirements under Bankruptcy Rule 6004, including the fourteen-day stay of
                                        LOS ANGELES, CALIFORNIA




                                                                  13     an order authorizing the use, sale, or lease of property under Bankruptcy Rule 6004(h), to the extent
                                           ATTORNEYS AT LAW




                                                                  14     these rules are applicable.

                                                                  15             No Assumption or Assignment of Employee Benefits

                                                                  16             To the extent any Employee Benefit or related agreement is deemed an executory contract

                                                                  17     within the meaning of section 365 of the Bankruptcy Code, the Debtor does not, at this time, seek to

                                                                  18     assume any such contract. Accordingly, if the Court authorizes the payments described above, such

                                                                  19     payments should not be deemed to constitute a postpetition assumption or adoption of the programs,

                                                                  20     policies, or agreements as executory contracts pursuant to section 365 of the Bankruptcy Code.

                                                                  21     Moreover, authorization to pay all amounts on account of Employee Wages and Benefits shall not

                                                                  22     affect the Debtor’s right to contest the amount or validity of these obligations.

                                                                  23             .

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                            18
                                                                         DOCS_NY:39688.4 10804/001
                                                                       Case 8:20-bk-10143-TA         Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39               Desc
                                                                                                     Main Document    Page 22 of 24


                                                                   1                                            III.     CONCLUSION

                                                                   2             WHEREFORE, for all the foregoing reasons, and such additional reasons as may be

                                                                   3     advanced at or prior to the hearing on this Motion, the Debtor respectfully requests that the Court

                                                                   4     enter an order (i) authorizing, but not directing, the Debtor to honor or pay prepetition and

                                                                   5     postpetition Employee Obligations in the ordinary course of business that come due postpetition; and

                                                                   6     (ii) granting such other and further relief as is just and proper.

                                                                   7

                                                                   8     Dated: January 15, 2020                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   9                                                   By:   /s/ William N. Lobel
                                                                                                                             William N. Lobel (CA Bar No. 93202)
                                                                  10                                                         Ira D. Kharasch (CA Bar No. 109084)
                                                                                                                             Victoria A. Newmark (CA Bar No. 183581)
                                                                  11                                                         Erin Gray (CA Bar No. 157658)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                         [Proposed] Attorneys for Debtor and Debtor-in-
                                                                                                                             Possession, Bridgemark Corporation
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                              19
                                                                         DOCS_NY:39688.4 10804/001
          Case 8:20-bk-10143-TA                  Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39                                     Desc
                                                 Main Document    Page 23 of 24



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled: NOTICE OF EMERGENCY MOTION AND
EMERGENCY MOTION OF DEBTOR FOR AN ORDER AUTHORIZING THE DEBTOR TO (I) PAY AND/OR
HONOR PREPETITION WAGES, SALARIES, EMPLOYEE BENEFITS, AND OTHER COMPENSATION;
(II) REMIT WITHHOLDING OBLIGATIONS; AND (III) MAINTAIN EMPLOYEE COMPENSATION AND
BENEFITS PROGRAMS AND PAY RELATED ADMINISTRATIVE OBLIGATIONS; MEMORANDUM OF
POINTS AND AUTHORITIES IN SUPPORT THEREOF thereof will be served or was served (a) on the judge
in chamber in the form and manner required by LBR 5005-2(d); and the manner stated below:



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
1/15/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On _________ I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on 1/15/2020, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 1/15/2020                   Nancy Lockwood                                                   /s/ Nancy Lockwood
 Date                         Printed Name                                                    Signature

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327031.1 10804/001
          Case 8:20-bk-10143-TA                  Doc 4 Filed 01/15/20 Entered 01/15/20 14:27:39                                     Desc
                                                 Main Document    Page 24 of 24


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       Nancy S Goldenberg nancy.goldenberg@usdoj.gov
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert J Pfister rpfister@ktbslaw.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

2. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

Via Messenger
The Honorable Theodor C. Albert
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5085 / Courtesy Bin
Santa Ana, CA 92701-4593




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327031.1 10804/001
